Citation Nr: 1037622	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  08-29 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for a right index finger 
disorder.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to service connection for hemorrhoids.

8.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
right ankle disorder.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to July 2001 and 
from December 2002 through December 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has 
statutory and regulatory duties to notify and to assist the 
Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).  After a thorough review of the Veteran's claims file, 
the Board finds that remand is required because VA has not yet 
met its duties under the VCAA with regard to the Veteran's 
claims.

Initially, the Board observes that all of the Veteran's service 
treatment records have not been obtained.  The claims file 
reflects that the Veteran's service treatment records from his 
first period of service from July 1995 through July 2001 are of 
record.  However, his official service treatment records from his 
second period of service, December 2002 through December 2003, 
have not been obtained.  In that regard, in September 2004, the 
RO noted that the Veteran's service treatment records from July 
1995 through July 2001 and from December 2002 through December 
2003 were not located at the Records Management Center, and 
requested that they be provided.  There is no response in the 
Veteran's claims file to the RO's September 2004 request.  In 
addition, although the Veteran provided copies of some of his 
service treatment records, it is not clear that all of his 
service treatment records from his second period of service are 
of record.  Accordingly, all issues on appeal must be remanded 
for the RO to obtain all of the Veteran's service treatment 
records from his second period of active duty service.

In addition, the RO must obtain VA examinations addressing the 
etiology of the Veteran's back disorder, hemorrhoids, and 
migraine headaches.  In disability compensation claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The third prong, which requires that the evidence of 
record "indicates" that the claimed disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.


In this case, the Veteran's service treatment records note 
complaints of back pain, headaches, and rectal bleeding.  In a 
March 2001 report of medical assessment and a report of medical 
history, the Veteran complained of back pain after road marches, 
headaches upon awakening in the morning, and a history of blood 
in his feces and from his rectum during service.  A March 2001 
examination report notes that the Veteran's anus and rectum were 
abnormal, and that the Veteran reported one episode of rectal 
bleeding during service.  

In addition, the post-service medical evidence of record reflects 
a diagnosis of a low back disorder.  Specifically, a December 
2001 VA examination report diagnosed slight anterior wedging of 
L1 and T12 and slight narrowing of L5-S1.  Although the post-
service evidence does not reflect medical diagnoses of 
hemorrhoids or headaches, in various lay statements, the Veteran 
reported that he continues to have headaches and hemorrhoids, 
which are observable symptoms.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, in 
various lay statements, to include a September 2008 substantive 
appeal, the Veteran reported that he has had symptoms of back 
pain, headaches, and hemorrhoids continuously since service 
discharge.  As such, the Board finds that the low threshold 
described in McLendon has been reached and medical opinions 
addressing the etiology of the Veteran's back disorder, 
headaches, and hemorrhoids are required in this case.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the 
medical evidence of record is insufficient in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion or ordering 
a medical examination).

Accordingly, the case is remanded for the following action:

1.  The RO must obtain the Veteran's service 
treatment records for the period of service 
from December 2002 through December 2003 and 
associate them with the claims file.  All 
efforts to obtain the service treatment 
records must be documented in the claims file 
by the RO.  If the RO determines that the 
service treatment records from December 2002 
through December 2003 do not exist or that 
further efforts to obtain the records would 
be futile, the RO must notify the Veteran and 
his representative and (a) identify the 
specific records the RO is unable to obtain; 
(b) briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO with 
respect to the claim; and (d) advise the 
Veteran that he is ultimately responsible for 
providing the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

2.  Thereafter, the RO must afford the 
Veteran the appropriate VA examinations to 
determine the etiology of any back disorder, 
hemorrhoids, and headache disorder found.  
The claims file and a copy of this Remand 
must be provided to and reviewed by the 
examiner(s) in conjunction with each 
examination.  All pertinent symptomatology 
and findings must be reported in detail.  Any 
indicated diagnostic tests and studies must 
be accomplished.  Following a review of the 
entire claims file, to include all available 
service and post-service medical records, and 
with consideration of the Veteran's 
statements as to observable symptoms, the 
examiner(s) must provide an opinion as to 
whether any current back disorder, 
hemorrhoids, or headache disorder is related 
to the Veteran's military service, to include 
his inservice complaints of back pain, rectal 
bleeding, and headaches.  A complete 
rationale for all opinions must be provided.  
If the examiner(s) cannot provide the 
requested opinion(s) without resorting to 
speculation, it must be so stated, and the 
examiner(s) must provide the reasons why an 
opinion would require speculation.  The 
report(s) prepared must be typed.

3.  The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled VA examinations, and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of the scheduled VA 
examination must be placed in the Veteran's 
claims file.

4.  The examination reports must be reviewed 
to ensure that they are in complete 
compliance with the directives of this 
remand.  If any report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, all of 
the claims on appeal must be readjudicated.  
If any of the claims remain denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


